


Exhibit 10.5


The undersigned hereby certifies that this document is a true and
correct copy of the original document which was delivered to the
title company/agent for recording on the 29 day of June, 2012.


    
/s/ Vanessa G. Morris, Esq.
Vanessa G. Morris, Esq.







Freddie Mac Loan Number: 940979209
Property Name: Estancia Apartments




When Recorded Return to:
Vanessa G. Morris, Esq.
Morris, Manning & Martin, L.L.P.
1600 Atlanta Financial Center
3343 Peachtree Road
Atlanta, Georgia 30326


    
ASSUMPTION AGREEMENT
(CME AND PORTFOLIO)


(Revised 1-11-2012)




THIS ASSUMPTION AGREEMENT (“Agreement”) is entered into effective as of the
29 day of June, 2012, by and among ESTANCIA TULSA, LLC, a Delaware limited
liability company (“Original Borrower”), SIR ESTANCIA, LLC, a Delaware limited
liability company (“New Borrower”), and the FEDERAL HOME LOAN MORTGAGE
CORPORATION (“Freddie Mac”), and is acknowledged and consented to by FLOURNOY
DEVELOPMENT COMPANY, LLC, a Georgia limited liability company (“Original
Guarantor”) and STEADFAST INCOME REIT, INC., a Maryland corporation (“New
Guarantor”).


RECITALS


A.
Original Borrower obtained a mortgage loan (“Loan”) from CBRE MELODY & COMPANY,
a Texas corporation (“Original Lender”), which Loan is secured by certain Land
and Improvements (“Mortgaged Property”), located in Tulsa City/County, Oklahoma.
The Land is more particularly described in Exhibit A, attached to this
Agreement.



B.
Original Borrower executed a promissory note evidencing the Loan, dated
September 6, 2007, in the original principal amount of $20,500,000.00, payable
to Original Lender (“Note”). Original Guarantor guaranteed payment of certain
amounts and performance of certain obligations of Borrower under the Loan
Documents by executing a Guaranty


Assumption Agreement (CME and Portfolio)

--------------------------------------------------------------------------------


dated September 6, 2007 (“Original Guaranty”).


C.
To secure repayment of the Loan, Original Borrower executed and delivered to
Original Lender a Multifamily Mortgage, Assignment of Rents and Security
Agreement (“Security Instrument”) of even date with the Note, which is recorded
in the land records of Tulsa County, Oklahoma (“Land Records”) as Instrument No.
2007100741.



D.
The Note, Security Instrument, and any other document executed by Original
Borrower in connection with the Loan that will be assumed by New Borrower, all
as listed on Exhibit B to this Agreement, are referred to collectively in this
Agreement as the “Assumed Loan Documents.”



E.
Original Lender endorsed the Note to the order of Freddie Mac and by instrument
dated September 6, 2007 filed for record on September 6, 2007 in the Land
Records as Instrument No. 2007100742 sold, assigned, and transferred all right,
title, and interest of Original Lender in and to the Security Instrument and the
other Loan Documents to Freddie Mac. Freddie Mac is now the owner and holder of
the Note and the Loan is serviced by GEMSA Loan Services, L.P. (“Servicer”).



F.
Original Borrower has transferred or has agreed to transfer all of its right,
title, and interest in and to the Mortgaged Property to New Borrower
(“Transfer”).



G.
New Borrower has agreed to assume all of Original Borrower’s rights,
obligations, and liabilities created or arising under the Assumed Loan
Documents, with certain modifications, if any, as set forth in Exhibit C to this
Agreement (“Assumption”).



H.
Subject to the full satisfaction of all conditions set forth below, Freddie Mac
has agreed to consent to the Transfer and the Assumption.



I.
Capitalized terms not defined in this Agreement will have the meanings given to
them in the Security Instrument and other Loan Documents.

    
J.
Original Borrower desires to be released by Freddie Mac from any and all
obligations and liabilities under the terms and provisions of the Loan
Documents, and Freddie Mac has agreed to release Original Borrower from further
liability (except as provided in Section 10 of this Agreement).



AGREEMENT


NOW, THEREFORE, in consideration of these premises, the mutual covenants
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which the parties acknowledge, the parties agree as
follows:


1.
Assumption of Obligations. New Borrower covenants, promises, and agrees that New
Borrower, jointly and severally if more than one, will unconditionally assume
and be bound by all terms, provisions, and covenants of the Assumed Loan
Documents as if New Borrower had been the original maker of the Assumed Loan
Documents. New Borrower


Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------


will pay all sums to be paid and perform each and every obligation to be
performed by Original Borrower under and in accordance with the terms and
conditions of the Assumed Loan Documents.


2.
Affirmations by New Borrower.



(a)    New Borrower agrees that the Assumed Loan Documents are and will be and
remain in full force and effect, enforceable against New Borrower in accordance
with their terms, as modified by Exhibit C to this Agreement.


(b)    The Mortgaged Property will remain subject to the lien, charge and
encumbrance of the Security Instrument. Nothing contained in this Agreement or
done pursuant to this Agreement will affect or be construed to affect the lien,
charge, and encumbrance of the Security Instrument or the priority of the
Security Instrument over other liens, charges, and encumbrances.


(c)    Nothing contained in this Agreement or done pursuant to this Agreement
will release or be construed to release or affect the liability of any party or
parties who may now or after the date of this Agreement be liable under or on
account of the Note and the Security Instrument, except as expressly provided in
this Agreement.


(d)    New Borrower will be liable for the payment of all sums and the
performance of every obligation required under the Assumed Loan Documents to the
extent set forth in the Assumed Loan Documents, as modified by this Agreement.
 

3.
Subordination of Rights of Original Borrower and New Borrower.



(a)    Any indebtedness of Original Borrower to New Borrower, or of New Borrower
to Original Borrower, now or existing after the date of this Agreement, together
with any interest on such debt, is subordinated to any indebtedness of Original
Borrower or New Borrower to Freddie Mac under the Loan Documents or the Assumed
Loan Documents, as applicable.


(b)    Any collection or receipts with respect to any such indebtedness of
Original Borrower to New Borrower, or of New Borrower to Original Borrower, will
be collected, enforced and received by New Borrower or Original Borrower (as
applicable) in trust for the benefit of Freddie Mac, and will be paid over to
Freddie Mac on account of the indebtedness of Original Borrower and New Borrower
to Freddie Mac, but without impairing or affecting in any manner the liability
of Original Borrower or New Borrower under the other provisions of the Loan
Documents or the Assumed Loan Documents, as applicable, and this Agreement.


(c)    Notwithstanding the provisions of Section 3(b), until the occurrence of
an Event of Default under the Security Instrument, Original Borrower or New
Borrower (as applicable) will be entitled to retain for its own account all
payments made on

Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------


account of the principal of and interest on any such indebtedness; provided no
such payment is made more than 10 days in advance of the due date.


4.
Modification of Note and Security Instrument. New Borrower and Freddie Mac agree
that the provisions of the Assumed Loan Documents are modified as set forth in
Exhibit C to this Agreement.



5.
New Guaranty. On the date of execution of this Agreement, New Borrower will
cause New Guarantor to execute and deliver to Freddie Mac the current Freddie
Mac form of Guaranty – Multistate – Assumptions and Transfers (CME and
Portfolio) (“Guaranty”) under which New Guarantor guarantees the full and
punctual payment and performance, when due, of certain obligations of Borrower
in connection with the Loan, as more fully set forth in the Guaranty.



6.
Representations and Warranties of Original Borrower. Original Borrower makes
each of the following representations and warranties to Freddie Mac and to New
Borrower:

 

(a)    As of the date of this Agreement, the amount of the unpaid indebtedness
under the Note is $20,500,000.00.


(b)    Interest at the rate set forth in the Note has been paid to Freddie Mac
in full through and including June 30, 2012.


(c)    All of the representations and warranties made by Original Borrower in
the Loan Documents are true as of the date on which Original Borrower executes
this Agreement.
 

(d)    No Event of Default (or event which, with the giving of notice or the
passage of time or both, would be an Event of Default) has occurred or is
continuing under the Loan Documents.
 

(e)    Original Borrower has no claims, offsets, defenses, or counterclaims of
any kind to its performance under, or Freddie Mac’s enforcement of, the Note and
the other Loan Documents; and to the extent any such counterclaims, setoffs,
defenses or other causes of action may exist, whether known or unknown, Original
Borrower waives all such items.


(f)    Original Borrower acknowledges that all of Freddie Mac’s actions in
connection with the Loan have been in compliance with the terms of the
applicable Loan Documents, and Original Borrower acknowledges and agrees that
Freddie Mac has not breached or failed to perform any duty or obligation that
Freddie Mac may owe Original Borrower.
 

(g)    There are no suits or actions threatened or pending against Original
Borrower

Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------


which affect the enforcement or validity of the Note, the Security Instrument,
and/or the Loan Documents.
 

7.
Additional Transfers. Notwithstanding Freddie Mac’s consent to the Transfer, New
Borrower understands and agrees that such consent will in no way limit or
operate as a waiver of Freddie Mac’s continuing rights with respect to future
transfers under the provisions of the Security Instrument.

 

8.
Continuing Obligations. New Borrower will execute, acknowledge, and deliver such
other documents as Freddie Mac or Servicer may require to document the
Assumption and to more fully implement the provisions of this Agreement. The
failure of New Borrower to comply with the additional obligations contained in
this Section will constitute an Event of Default under the Security Instrument,
and Freddie Mac will be entitled to exercise all remedies available to it under
the terms of the Assumed Loan Documents.

 

9.
Additional Agreements.

 

(a)
To induce Freddie Mac to consent to the Assumption, in addition to the covenants
and agreements set forth in the Assumed Loan Documents, New Borrower will enter
into the additional agreements set forth on Exhibit D to this Agreement
(“Additional Agreements”), if applicable.

 

(b)
The failure of New Borrower to comply with the provisions of the Additional
Agreements, if applicable, will constitute an Event of Default under the
Security Instrument, and Freddie Mac will be entitled to exercise all remedies
available to it under the terms of the Additional Agreements and the Assumed
Loan Documents.



10.    Release of Original Borrower; Rights of Freddie Mac.


(a)
In reliance upon Original Borrower’s representations and warranties, Freddie Mac
releases Original Borrower from any and all obligations under the terms and
provisions of the Loan Documents; provided, however, that Original Borrower is
not released from any liability pursuant to Section 18 [Environmental Hazards]
of the Security Instrument arising out of conditions existing on or before the
date of this Agreement.



(b)
If any material element of Original Borrower’s representations and warranties is
materially false or misleading, this release will be canceled and Original
Borrower will remain obligated under the Loan Documents as though there had been
no release.




Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------


(c)
If at any time all or any part of any payment by Original Borrower which has
been applied by Freddie Mac to payment of the Loan on or prior to the date of
this Agreement is or must be rescinded, repaid or returned by Freddie Mac for
any reason whatsoever (including the application of any bankruptcy, insolvency
or other law), for purposes of this Agreement, to the extent that such payment
is or must be rescinded, repaid or returned, such payment will be deemed to have
continued to be due and payable, notwithstanding such application by Freddie Mac
and this Agreement will continue to be effective as to such payment as though
such application by Freddie Mac had not been made. Original Borrower and New
Borrower will each remain liable to Freddie Mac for the amount so rescinded,
repaid, or returned to the same extent as if such amount had never originally
been received by Freddie Mac, notwithstanding any cancellation of the Note,
release or satisfaction of the Security Instrument, or the cancellation of any
other Loan Document.



11.
Ratification of Original Guaranty. By signing the Acknowledgment and Consent to
this Agreement where indicated below, Original Guarantor takes each of the
following actions:



(a)
Original Guarantor ratifies the Original Guaranty under which it guaranteed
payments of certain amounts and performance of certain obligations under the
Loan Documents only to the extent that it guaranties payments of Borrower’s
liability under Section 18 [Environmental Hazards] of the Security Instrument
arising out of conditions existing on or before the date of this Agreement
(“Preexisting Conditions”).

 

(b)
Original Guarantor agrees that Section 18 [Environmental Hazards] of the
Security Instrument as assumed by New Borrower and modified by this Agreement
will continue to be guaranteed by Original Guarantor as and to the full extent
provided in the Original Guaranty for such Preexisting Conditions.



Freddie Mac hereby releases Original Guarantor from any and all liability under
the Original Guaranty except to the extent that the Original Guaranty guarantees
payment of Original Borrower’s liability under Section 18 of the Security
Instrument arising out of Preexisting Conditions.


12.
Expenses. New Borrower will pay all expenses incurred by Freddie Mac in
connection with the Assumption, including the payment of any title endorsement
costs, legal costs (including in-house legal costs), attorneys’ fees, and
assumption fees required by Freddie Mac and/or pursuant to the Loan Documents.

 

13.
Miscellaneous.

 

(a)
This Agreement will be binding upon and will inure to the benefit of the parties
to the Agreement and their respective heirs, successors, and permitted assigns.


Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------


 

(b)
Except as expressly modified by this Agreement, the Note, the Security
Instrument, and all other Loan Documents will be unchanged and remain in full
force and effect, and are hereby expressly approved, ratified, and confirmed. No
provision of this Agreement that is held to be inoperative, unenforceable or
invalid will affect the remaining provisions, and to this end all provisions of
this Agreement are declared to be severable.

 

(c)
Time is of the essence of this Agreement.

 

(d)
This Agreement may not be changed orally, but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.

 

(e)
This Agreement will be construed in accordance with the laws of the jurisdiction
in which the Mortgaged Property is located.

 

(f)
This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same document.

 

(g)
All notices given pursuant to the Agreement must be in writing and will be
effectively given if personally delivered or, if mailed, postage prepaid,
certified or registered mail, return receipt requested, to the addresses of the
parties set forth below or to such other address as any party subsequently may
designate in writing.

 

(h)
The failure of New Borrower to comply with the additional obligations contained
in this Agreement will constitute an Event of Default under the Security
Instrument, and Freddie Mac will be entitled to exercise all remedies available
to it under the terms of the Assumed Loan Documents.

 

14.
Executed Originals. Executed originals of this Agreement will be (a) attached
permanently to the Note as an amendment to the Note, and (b) recorded in the
Land Records as a modification to the Security Instrument.



15.
State Specific Requirements. N/A



16.
Attached Exhibits. The following Exhibits, if marked with an “X”, are attached
to this Agreement:



[X] Exhibit A
Legal Description of the Land (required)


Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------




[X] Exhibit B
List of Assumed Loan Documents (required)



[X] Exhibit C
Modifications to Assumed Loan Documents (required)



[X] Exhibit D
Additional Agreements



[X] Exhibit E
Modifications to Agreement



{Signatures on next page}

Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.


ORIGINAL BORROWER:
ESTANCIA TULSA, LLC, a Delaware limited liability company
By: Flournoy Development Company, LLC,
a Georgia limited liability company,
its Manager
By:
/s/ Thomas H. Flournoy      
(Seal)
Name:
Thomas H. Flournoy
 
Title:
President
 



Address for Notice to Original Borrower:
c/o Flournoy Development Company, LLC
900 Brookstone Centre Parkway
Columbus, Georgia 31904
{Acknowledgement on next page}

Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------


ACKNOWLEDGMENT


STATE OF Georgia
COUNTY OF Muscogee


I, the undersigned Notary Public in and for said County, in said State, hereby
certify that Thomas H. Flournoy, whose name as President of Flournoy Development
Company, LLC, a Georgia limited liability company, which is Manager of ESTANCIA
TULSA, LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, acting in his capacity as
the President as aforesaid, executed the same voluntarily for and as the act of
said limited liability company.


Given under my hand and official seal, this 26th day of June, 2012.




/s/ Caroline M. Smith    
NOTARY PUBLIC
My Commission Expiry: 2/27/14


{Signatures continued on next page}

Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------




                        
NEW BORROWER:
SIR ESTANCIA, LLC, a Delaware limited liability company
By: Steadfast Income Advisor, LLC
a Delaware limited liability company,
its Manager
By:
/s/ Kevin J. Keating      
(Seal)
Name:
Kevin J. Keating
 
Title:
Chief Accounting Officer
 

Address for Notice to New Borrower:
18100 Von Karman Ave.
Suite 500
Irvine, CA 92612


{Acknowledgement on next page}



Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------


CALIFORNIA ALL PURPOSE ACKNOWLEDGMENT




State of CALIFORNIA    )
County of ORANGE        ) ss 




On June 26, 2012, before me, Mary L. Kelly, Notary Public, personally appeared
Kevin J. Keating, who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


/s/ Mary L. Kelly    






State of CALIFORNIA    )
County of Orange        ) ss 


Subscribed and sworn to (or affirmed) before me on this 26th day of June, 2012,
by Kevin J. Keating, proved to me on the basis of satisfactory evidence to be
the person(s) who appeared before me.


Signature /s/ Mary L. Kelly    






{Signatures continued on next page}



Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------




CONSENTED TO BY FREDDIE MAC:
FEDERAL HOME LOAN MORTGAGE CORPROATION
    
By:
/s/ David J. Goozman      
 
Name:
David J. Goozman
 
Title:
Manager
 
 
Multifamily Asset Management
 
 
 
[Corporate Seal]



Date: June 29, 2012
Address for Notice to Freddie Mac:
8100 Jones Branch Drive
M.S. B-4F
McLean, Virginia 22102


ACKNOWLEDGMENT


STATE OF Virginia
COUNTY OF Fairfax


I, the undersigned Notary Public in and for said County, in said State, hereby
certify that David J. Goozman, whose name as Manager, MF AM of the FEDERAL HOME
LOAN MORTGAGE CORPORATION, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the instrument, he/she, acting in his/her capacity as the Manager,
MF AM as aforesaid, executed the same voluntarily for and as the act of said
corporation.


Given under my hand and official seal, this 29th day of June, 2012.




/s/ Patricia B. Johnson    
NOTARY PUBLIC
My Commission Expiry:_____________________


{Signatures continued on next page}




                        

Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------






ACKNOWLEDGED AND CONSENTED TO ORIGINAL GUARANTOR:
FLOURNOY DEVELOPMENT COMPANY, LLC, a Georgia limited liability company
    
By:
/s/ Thomas H. Flournoy      
(Seal)
Name:
Thomas H. Flournoy
 
Title:
President
 



Date: June 29, 2012
Address for Notice to Original Guarantor:
Flournoy Development Company, LLC
900 Brookstone Centre Parkway
Columbus, Georgia 31904


ACKNOWLEDGMENT


STATE OF Georgia
COUNTY OF Muscogee


I, the undersigned Notary Public in and for said County, in said State, hereby
certify that Thomas H. Flournoy, whose name as President of FLOURNOY DEVELOPMENT
COMPANY, LLC, a Georgia limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, acting in his capacity as
the President as aforesaid, executed the same voluntarily for and as the act of
said limited liability company.


Given under my hand and official seal, this 26th day of June, 2012.




/s/ Caroline M. Smith    
NOTARY PUBLIC
My Commission Expiry 2/27/14


{Signatures continued on next page}


                    
    

Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------






NEW GUARANTOR:
STEADFAST INCOME REIT, INC., a Maryland corporation
    
By:
/s/ Rodney F. Emery      
 
Name:
Rodney F. Emery
 
Title:
President
 
 
 
[Corporate Seal]

Date: June 29, 2012
Address for Notice to New Guarantor:
18100 Von Karman Ave.
Suite 500
Irvine, CA 92612


{Acknowledgement on next page}



Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------


CALIFORNIA ALL PURPOSE ACKNOWLEDGMENT




State of CALIFORNIA    )
County of Orange        ) ss 




On June 26, 2012, before me, Mary L. Kelly, Notary Public, personally appeared
Rodney F. Emery, who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


/s/ Mary L. Kelly    






State of CALIFORNIA    )
County of Orange        ) ss 


Subscribed and sworn to (or affirmed) before me on this 26th day of June, 2012,
by Rodney F. Emery, proved to me on the basis of satisfactory evidence to be the
person(s) who appeared before me.
 
 
Signature
   /s/ Mary L. Kelly













                        





Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------




Exhibit A
Legal Description


Lot I in Block I of Estancia, a subdivision in the City of Tulsa, Tulsa County,
Oklahoma,
according to recorded Plat No. 5938.





--------------------------------------------------------------------------------




    
EXHIBIT B


LIST OF ASSUMED LOAN DOCUMENTS


1.
Multifamily Note dated September 6, 2007 from Original Borrower in favor of
Original Lender in the principal amount of $20,500,000.00, payable to Original
Lender, as assigned to Freddie Mac.



2.
Multifamily Mortgage Assignment of Rents and Security Agreement encumbering the
Property dated September 6, 2007, by and between Original Borrower in favor of
Original Lender, and recorded in the real estate records of Tulsa County,
Oklahoma as Instrument #2007100741, as assigned to Freddie Mac pursuant to that
certain Assignment of Security Instrument dated September 6, 2007, and recorded
as Instrument #2007100742.






Assumption Agreement (CME and Portfolio)         #PageNum#

--------------------------------------------------------------------------------




    


EXHIBIT C


MODIFICATIONS TO ASSUMED LOAN DOCUMENTS


Modifications to all Assumed Loan Documents
    
1.
As used in the Assumed Loan Documents, all references to Borrower will be deemed
to refer to New Borrower; provided, however, that New Borrower shall not be
liable under any of the Assumed Loan Documents for any Event of Default under
the Loan Documents which is personal to Original Borrower and not susceptible to
cure, such as fraud, misrepresentation or breach of the single asset
requirements.



2.
From and after the date hereof, all references to the defined term “Loan
Documents” in any of the Assumed Loan Documents (and any documents executed
concurrently with this Agreement) shall be deemed to mean, collectively, (i)
this Assumption Agreement, (ii) the Note, the Security Instrument, the County
UCC and the State UCC, in each case as modified hereby, (iii) the Replacement
Reserve Agreement, (iv) the O&M Agreements and MMP Implementation Certificate,
(v) the new Guaranty, (vi) the new Borrower's Certificate and Agreement, and
(vii) any UCC-1 financing statements filed or recorded in connection herewith.



3.
From and after the date hereof, all references to the defined terms “Note” and
“Security Instrument”, in any of the Loan Documents shall be deemed to mean such
document as modified hereby.



Modifications to Note


1.    Section 9(c)(iv) of the Note is hereby deleted and replaced with the
following:


(iv)
Borrower fails to pay when due the amount of any item below marked “Deferred” in
accordance with the terms of the Security Instrument; provided, however, that if
no item is marked “Deferred”, this Section 9(c)(iv) shall be of no force or
effect.



[Collect]
Hazard Insurance premiums or other insurance premiums,

[Collect]    Taxes,
[Deferred]
water and sewer charges (that could become a lien on the Mortgaged Property),

[N/A]        ground rents,
[Deferred]
assessments or other charges (that could become a lien on the Mortgaged
Property)






Assumption Agreement (CME and Portfolio)        Exhibit C – Page 1

--------------------------------------------------------------------------------


Modifications to Security Instrument


1.    Modifications #1, 3 and 4 of Exhibit B are hereby deleted.


2.    Section 1(y)(xv) is hereby amended by inserting the following at the end
thereof:


"; provided however, that the name “SIR” and “Steadfast” and/or associated
trademark rights are not assigned to Lender (notwithstanding anything contained
in this Instrument, Borrower agrees that Lender will have an irrevocable
license, coupled with an interest and for which consideration has been paid and
received, to use and disseminate existing brochures, pamphlets, and other
marketing materials relating to any of the Mortgaged Property, notwithstanding
they may include the name “SIR” and/or “Steadfast”, for a period not to exceed
120 days after the date Lender acquires the Mortgaged Property by foreclosure or
deed-in-lieu of foreclosure.)"


3.    Section 7(a) of the Security Instrument is hereby deleted and replaced
with the following:


(a)
Unless this requirement is waived in writing by Lender, which waiver may be
contained in this Section 7(a), Borrower shall deposit with Lender on the day
monthly installments of principal or interest, or both, are due under the Note
(or on another day designated in writing by Lender), until the Indebtedness is
paid in full, an additional amount sufficient to accumulate with Lender the
entire sum required to pay, when due, the items marked “Collect” below. Lender
will not require Borrower to make Imposition Deposits with respect to the items
marked “Deferred” below.



[Collect]
Hazard Insurance premiums or other insurance premiums required by Lender under
Section 19,

[Collect]    Taxes,
[Deferred]
water and sewer charges (that could become a lien on the Mortgaged Property),

[N/A]    ground rents,
[Deferred]
assessments or other charges (that could become a lien on the Mortgaged
Property)



The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the “Imposition Deposits.” The obligations of Borrower for
which the Imposition Deposits are required are collectively referred to in this
Instrument as “Impositions.” The amount of the Imposition Deposits shall be
sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added. Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how

Assumption Agreement (CME and Portfolio)        Exhibit C – Page 2

--------------------------------------------------------------------------------


much of the aggregate Imposition Deposits held by Lender are held for the
purpose of paying Taxes, insurance premiums and each other Imposition.


4.
Section 13(b) of the Security Instrument is hereby deleted and replaced with the
following:



(b)    If Lender determines that Mold has developed as a result of a water
intrusion event or leak, Lender, at Lender’s discretion, may require that a
professional inspector inspect the Mortgaged Property as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction. Such inspection shall be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak. Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection. After any issue with Mold, water intrusion or leaks is
remedied to Lender’s satisfaction, Lender shall not be entitled to require a
professional inspection any more frequently than once every three years unless
Lender is otherwise aware of Mold as a result of a subsequent water intrusion
event or leak.


5.
Sections 19(a), (b) and (c) of the Security Instrument are deleted and replaced
with the following:



(a)
Borrower shall keep the Improvements insured at all times against such hazards
as Lender may from time to time require, which insurance shall include but not
be limited to coverage against loss by fire, windstorm and allied perils,
general boiler and machinery coverage, and business interruption including loss
of rental value insurance for the Mortgaged Property with extra expense
insurance. If Lender so requires, such insurance shall also include sinkhole
insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage. In the event any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional insurance is necessary or prudent, Borrower shall pay for all
such documentation at its sole cost and expense. Borrower acknowledges and
agrees that Lender’s insurance requirements may change from time to time
throughout the term of the Indebtedness. If any of the Improvements are located
in an area identified by the Federal Emergency Management Agency (or any
successor to that agency) as an area having special flood hazards, Borrower
shall insure such Improvements against loss by flood. All insurance required
pursuant to this Section 19(a) shall be referred to as “Hazard Insurance.” All
policies of Hazard Insurance must include a non-contributing, non-reporting
mortgagee clause in favor of, and in a form approved by, Lender.




Assumption Agreement (CME and Portfolio)        Exhibit C – Page 3

--------------------------------------------------------------------------------


(b)
All premiums on insurance policies required under this Section 19 shall be paid
in the manner provided in Section 7, unless Lender has designated in writing
another method of payment. All such policies shall also be in a form approved by
Lender. Borrower shall deliver to Lender a legible copy of each insurance policy
(or duplicate original) and Borrower shall promptly deliver to Lender a copy of
all renewal and other notices received by Borrower with respect to the policies
and all receipts for paid premiums. At least 5 days prior to the expiration date
of any insurance policy, Borrower shall deliver to Lender evidence acceptable to
Lender that the policy has been renewed. If Borrower has not delivered a legible
copy of each renewal policy (or a duplicate original) prior to the expiration
date of any insurance policy, Borrower shall deliver a legible copy of each
renewal policy (or a duplicate original) in a form satisfactory to Lender within
120 days after the expiration date of the original policy.



(c)
Borrower shall maintain at all times commercial general liability insurance,
workers’ compensation insurance and such other liability, errors and omissions
and fidelity insurance coverages as Lender may from time to time require. All
policies for general liability insurance must contain a standard additional
insured provision, in favor of, and in a form approved by, Lender.



6.
Section 19(g)(i) is hereby modified by deleting $10,000 and replacing it with
“0.5% of the original principal balance of the Note, rounded to the nearest
$1,000”.



7.
Section 19(g)(ii) is hereby modified by deleting $10,000 and replacing it with
“0.5% of the original principal balance of the Note, rounded to the nearest
$1,000” and deleting $50,000 and replacing it with “2% of the original principal
balance of the Note, rounded to the nearest $1,000”.



8.    Section 19(i) is deleted and replaced with the following:


If the Mortgaged Property is sold at a foreclosure sale or Lender acquires title
to the Mortgaged Property, Lender will automatically succeed to all rights of
Borrower in and to any Insurance policies (other than Blanket Insurance
Policies) and unearned Insurance premiums (other than Blanket Insurance
Policies) and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.


9.    Section 19(i) is modified to add a new subsection (l) as follows:


(l)    Notwithstanding anything to the contrary herein, for windstorm coverage
the deductible will not exceed 5% of the replacement cost if the Mortgaged
Property is located (1) in Florida, (2) in Oklahoma, or (3) within 50 miles of
the coast of any east coast or gulf coast state.

Assumption Agreement (CME and Portfolio)        Exhibit C – Page 4

--------------------------------------------------------------------------------




10.
Section 21(e)(v) is hereby amended by adding the following at the end thereof:
“, except as expressly permitted pursuant to Section 21(c)(viii) of this
Instrument”.



11.    Section 21 is hereby further amended to insert the following as a new
Section 21(c)(viii):


(viii)    Notwithstanding any terms to the contrary in this Section 21, if
Borrower, Guarantor or any direct or indirect owner of Borrower or Guarantor is
a publicly-held corporation, fund or real estate investment trust, then the
public issuance of common stock, convertible debt, equity or other similar
(“Public Fund/REIT Securities”) and the subsequent Transfer of such Public
Fund/REIT Securities shall not constitute an Event of Default or require the
payment of any transfer fee otherwise due under this Section 21; provided,
however, that no Public Fund/REIT Securities holder may acquire an ownership
percentage of 10% or more unless otherwise approved by Lender.


12.    Section 31 is modified to add a new subsection (d) as follows:


(d)    Lender shall endeavor to give to the individuals or entities listed below
(“Courtesy Notice Parties”) courtesy copies of any notice or demand given to
Borrower or any Guarantor by Lender, at the addresses set forth below; provided,
however, failure to provide such courtesy copies of such notices/demands shall
not affect the validity or sufficiency of any notice to Borrower or any
Guarantor, shall not affect Lender’s rights and remedies hereunder or under any
other Loan Documents, and shall not subject Lender to any claims by or liability
to Borrower, any of the Courtesy Notice Parties, or any other individual or
entity.


Katten Muchin Rosenman LLP
2900 K Street, NW, Suite 200
Washington, DC 20007
Attention: Virginia Davis







Assumption Agreement (CME and Portfolio)        Exhibit C – Page 5

--------------------------------------------------------------------------------






 
EXHIBIT D


ADDITIONAL AGREEMENTS




Replacement Reserve Agreement – Assumptions and Transfers (CME and Portfolio)


Certificate Regarding O&M Program - Mold





Assumption Agreement (CME and Portfolio)    Exhibit D – Page #PageNum#

--------------------------------------------------------------------------------




EXHIBIT E


MODIFICATIONS TO AGREEMENT


1.    Section 1 is hereby deleted and replaced with the following:


1.    Assumption of Obligations. New Borrower covenants, promises, and agrees
that New Borrower, jointly and severally if more than one, will unconditionally
assume and be bound by all terms, provisions, and covenants of the Assumed Loan
Documents as if New Borrower had been the original maker of the Assumed Loan
Documents; provided, however, that New Borrower shall not be liable for any
Event of Default under the Loan Documents which is personal to Original Borrower
and is not susceptible to cure, such as fraud, misrepresentation or breach of
the single asset requirements. New Borrower will pay all sums to be paid and
perform each and every obligation to be performed by Original Borrower under and
in accordance with the terms and conditions of the Assumed Loan Documents.


2.    Section 8 is hereby deleted and replaced with the following:


8.    Continuing Obligations. New Borrower will execute, acknowledge, and
deliver such other documents as Freddie Mac or Servicer may require to document
the Assumption and to more fully implement the provisions of this Agreement. The
failure of New Borrower to comply with the additional obligations contained in
this Section timely after written request from Freddie Mac will constitute an
Event of Default under the Security Instrument, and Freddie Mac will be entitled
to exercise all remedies available to it under the terms of the Assumed Loan
Documents.


3.    Section 9(b) is hereby deleted and replaced with the following:


(b)    The failure of New Borrower to comply with the provisions of the
Additional Agreements, if applicable, after any notice or cure period provided
therein, will constitute an Event of Default under the Security Instrument, and
Freddie Mac will be entitled to exercise all remedies available to it under the
terms of the Additional Agreements and the Assumed Loan Documents.



Assumption Agreement (CME and Portfolio)    Exhibit E – Page #PageNum#